Name: 94/270/EC: Commission Decision of 8 April 1994 repealing Decision 91/282/EEC concerning importation of fishery and aquaculture products from Colombia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  America;  tariff policy;  fisheries
 Date Published: 1994-05-06

 Avis juridique important|31994D027094/270/EC: Commission Decision of 8 April 1994 repealing Decision 91/282/EEC concerning importation of fishery and aquaculture products from Colombia (Text with EEA relevance) Official Journal L 115 , 06/05/1994 P. 0043 - 0043COMMISSION DECISION of 8 April 1994 repealing Decision 91/282/EEC concerning importation of fishery and aquaculture products from Colombia (Text with EEA relevance) (94/270/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 91/282/EEC (3), as last amended by Decision 92/147/EEC (4) was adopted because of the development of a cholera epidemic in that country; Whereas according to the World Health Organization the cholera situation in Colombia no longer presents a serious risk to public health; whereas, therefore, Decision 91/282/EEC should be repealed and imports of fishery products from Colombia should be made subject to the provisions of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/282/EEC is repealed with effect from 1 June 1994. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 142, 6. 6. 1991, p. 44. (4) OJ No L 61, 6. 3. 1992, p. 27. (5) OJ No L 268, 24. 9. 1991, p. 15.